U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-26139 Titan Energy Worldwide, Inc. Nevada 26-0063012 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6321 Bury Drive, Suite 8, Eden Prairie, MN 55346 (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (952)-960-2371 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date: As of May 15, 2013 the issuer had 71,309,324 shares of its common stock issued and outstanding. TABLE OF CONTENTS PART I 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 4. CONTROLS AND PROCEDURES 28 PART II 29 ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4. MINE SAFETY DISCLOSURE 30 ITEM 5. OTHER INFORMATION 30 ITEM 6. EXHIBITS 30 SIGNATURES 31 Explanatory Note We are filing this Amendment No. 1 on Form 10Q/A to amend Footnote 1– Going Concern and the Liquidity and Capital Resources included in Management Discussion and Analysis for the quarter endedMarch 31, 2013 as originally file with the Securities and Exchange Commission on May 22, 2013 ITEM 1.Financial Statements Not conforming to the Regulation S-X Rule 8-03 the Company’s Interim Financial Statements for the period ended March 31, 2013(the “Financial Statements”) included in this Quarterly Report on the form of 10-Q (the “Form 10-Q”) have not been reviewed by an independent public accountant with professional standards for conducting such reviews, as established by generally accepted auditing standards, as may be modified or supplemented by the Securities and Exchange Commission ( the “Commission”).The review was not completed due to the cost and availability of cash required to pay past due fees owed to our independent accountant. The Company believes this is a temporary situation and will request the independent public accountants to complete the review when our liquidity position improves and we have completed a payment arrangement. Upon the completion of the review of the Company's Condensed Consolidated Financial Statements for the quarterly period ended March 31, 2013 by our independent public accountants we will amend Form 10-Q, the Financial Statements have been prepared in accordance with generally accepted accounting principles and applicable rules and regulation. In the opinion of Management, the information contained herein is accurate. 3 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31 December 31, 2013 2012 ASSETS Current assets Cash and cash equivalents $ 215,579 $ 304,374 Accounts receivable less allowance for doubtful accounts 2,983,435 2,196,908 Inventory, net 1,147,660 1,056,099 Other current assets 78,008 99,709 Total current assets 4,424,682 3,657,090 Property and equipment, net 561,516 592,995 Customer and distribution lists, net 436,766 470,985 Goodwill 1,351,695 1,351,695 Other assets 35,071 37,194 Total assets $ 6,809,730 $ 6,109,959 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts Payable $ 2,831,263 $ 2,636,888 Accrued liabilities 2,450,251 2,352,653 Customer deposits and deferred revenue 904,013 774,518 Factoring obligation 1,442,786 934,930 Notes payable - current portion 112,000 118,000 Current portion of convertible debt, net of discount 2,740,000 2,740,000 Total current liabilities 10,480.313 9,556,989 Notes payable, less current portion 67,700 67,700 Other long term liabilities 302,227 302,227 Total long –term liabilities 369,927 369,927 Total liabilities 10,850,240 9,926,966 Commitments and Contingencies Stockholders’ equity (deficit) Preferred Stock Series D, 10,000,000 authorized, $.0001 par value, issued and outstanding 341 and 344, shares, respectively 1 1 Common stock 1,800,000,000 shares authorized, $.0001 par value, issued71,100,775 and 70,800,775 shares, respectively 7,110 7,080 Treasury stock, at cost, held 1,550,000 and 1,550,000 shares, respectively (775,000 ) (775,000 ) Additional paid-in capital 32,024,793 31,967,753 Accumulated deficit (35,297,414 ) (35,016,791 ) Total stockholders’ equity (deficit) (4,040,510 ) (3,816,957 ) Total liabilities and stockholders’ equity $ 6,809,730 $ 6,109,758 See accompanying notes to unaudited condensed consolidated financial statements 4 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2013 and 2012 Sales of equipment $ $ Sales of service and parts Netsales Material cost and labor for equipment Material cost and labor for service and parts Total cost ofsales Gross profit Operating expenses: Selling and service expenses General and administrative expenses Research and development - Corporate overhead Depreciation and amortization Loss on sale of fixed assets - Total operating expenses Operating Loss ) ) Other Expenses Interest expense, net Amortization of debt discount and financing costs Present value of lease obligation - Change in fair value of embedded conversion feature ) Change in fair value of warrants Total Other Expense, net Net loss $ ) $ ) Weighted average number of shares outstanding Basic and diluted (loss) per common share $ - $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2013 and 2012 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Compensation paid by issuance of stock and stock options Depreciation and amortization Amortization of debt discount and financing costs Stock issued for services Change in fair value of lease obligation - Change in fair value of warrants ) Change in fair value of embedded conversion Loss on sales of fixed assets - Changes in operating assets and liabilities: Accounts receivables ) Inventory ) ) Other assets ) Accounts payable ) Accrued liabilities and customer deposits Net cash used in operating activities ) ) Investing activities: Purchase offixed assets ) ) Proceeds from sales of fixed assets - Net cash (used) providedin investing activities ) Financing activities: Proceeds providedby Convertible Debt - Net borrowings from Factoring Obligation Proceed of promissory note - Payment of notes payable ) ) Cost associated with stock issuances ) Net cash (used) provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. 6 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements NOTE 1 - BACKGROUND AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Background Titan Energy Worldwide, Inc. (the “Company”) was incorporated on December 28, 2006 in the state of Nevada. The Company’s stock is traded on the OTC s under the symbol “TEWI”. On December 28, 2006, the Company acquired Stellar Energy Services, Inc., a Minnesota corporation (“Stellar”), whereby Stellar exchanged all its common shares for 750,000 newly issued shares of the Company’s preferred stock, plus a Note payable to Stellar shareholders of $823,000. This Note obligation has been fully satisfied. The Stellar shareholders also received 1,000,000 shares of Common Stock.Stellar is doing business as Titan Energy Systems, Inc (“TES”). On June 11, 2009, the Company through its wholly owned subsidiary,Grove Power, Inc., a Florida corporation (“GPI”), acquired certain assets and assumed liabilities of R.B. Grove, Inc. Industrial and Service Divisions. The purchase was effective June 1, 2009. The purchase price consisted of a cash payment of $214,827 and an $86,612 secured promissory note at 8% interest rate due November 11, 2010. This Note obligation has been fully satisfied. The seller also received five year warrants to purchase 200,000 shares of the Company common stock at a price of $0.01 per share. The Company determined the fair value of these warrants to be $32,000. On November 1, 2009, the Company acquired certain assets and assumed liabilities for a sales office in New Jersey. This business had open orders at date of acquisition of approximately $3,000,000. The Company agreed to pay the owner $150,000. This sales office has been consolidated with the TES operations. On January 1, 2010, the Company acquired the stock of Sustainable Solutions, Inc., (“SSI”) a company that performs energy audits, consulting and management services. The purchase price for this business was a stock option to purchase 200,000 shares of the Company’s common stock at of $0.50 per share. We used the Black-Scholes method to value the stock option for this acquisition at $71,671. The primary asset of the business was a contract with a major utility company to perform energy assessments for the three year period from 2010 to 2012. On November 1, 2010, the Company acquired the assets of Stanza Systems, Inc., a software development company specializing in smart-grid applications. This company is doing business as Stanza Technologies (“Stanza”). The purchase price for this company consisted of $175,000 cash and assumed liabilities of$481,190. In addition, to complete this acquisition the Company had to satisfy the senior debt holders by offering common shares of the Company. The Company’s offered these debt holders 413,333 shares of common stock which was valued at the closing price of our stock as of November 1, 2010 resulting in a value of $186,000. At March 31, 2013 and December 31, 2012, the Company has no Preferred Stock Series A, B and C outstanding. The description of these securities is as follows: Preferred Stock, Series A, authorized 10,000,000, $.0001 par value Preferred Stock, Series B, authorized 10,000,000, $.0001 par value Preferred Stock, Series C, authorized 10,000,000, $.0001 par value 7 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Following is a summary of the Company’s significant accounting policies. Principles of Consolidation The financial statements include the accounts of the Company and its 100% owned subsidiaries, TES, GPI, SSI and Stanza. Basis of Presentation The accompanying Consolidated Financial Statements (“Financial Statements”) have been prepared by management in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all the information and disclosures required by U.S. GAAP for complete consolidated financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered for fair presentation have been included. These Financial Statements should be read in conjunction with the Company’s unaudited consolidated financial statements and accompanying notes for the year ended December 31, 2012 on Form 10-K filed with SEC on April 4, 2013. Going Concern The accompanying Financial Statements have been prepared assuming the Company will continue as a going concern. The Company incurred a net loss for the three months ended March 31, 2013 of $297.559. At March 31, 2012, the Company had an accumulated deficit of $35,297,414. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern.These Financial Statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps that it believes will be sufficient to provide the Company with the ability to continue its operations: ● The Company has achieved a lower cost in Corporate Overhead by reducing the number of executives and limiting legal and travel expense. Corporate Overhead has declined by $48,251 compared to first quarter of 2012. ● Management will continue to take steps to expand and increase its service sales and work order flow.Service sales account for the highest margins of any business segment and the quickest turnaround in terms of customer payments. ● Management will seek to either restructure or replace its existing factoring agreement with either an asset based or bank line of credit before the end of the year 2013.Management believes the company is eligible for a lower cost lending facility and that this could save the Company up to $300,000 a year in interest and fees. ● Management will consider stock payments to reduce cash liabilities. 8 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Supplemental Cash Flow Information Regarding Non-Cash Transactions During the three months ended March 31, 2013 and 2012, the Company has entered into several non-cash transactions in order to provide financing for the Company and to conserve cash. The table below shows the transactions that occurred during the past two years. Common stock issued for conversion of Series D Preferred Stock $
